NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



SUNIL MALKANI and ACES OF                     )
NAPLES, LLC.,                                 )
                                              )
              Petitioners,                    )
                                              )
v.                                            )
                                              )      Case No. 2D18-3074
DOUGLAS HANNAH,                               )
                                              )
              Respondent.                     )
                                              )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Collier
County; Lauren L. Brodie, Judge.

Fitzgerald A. Frater and Nathalie Nozile of
Frater Law Firm, P.A., Naples, for
Petitioners.

Rachel A. Kerlek of Woods, Weidenmiller,
Michetti & Rudnick, LLP, Naples, for
Respondent.



PER CURIAM.


              Denied.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.